             Case 1:20-cv-01084-RGA Document 25 Filed 08/19/20 Page 1 of 14 PageID #: 4935
                                                                         CLOSED,TRANSFERRED − 2326
                                    United States District Court
                           Southern District of West Virginia (Charleston)
                            CIVIL DOCKET FOR CASE #: 2:13−cv−03263

Hutchinson et al v. Boston Scientific Corporation          Date Filed: 02/22/2013
Assigned to: Judge Joseph R. Goodwin                       Date Terminated: 08/19/2020
Lead case: 2:12−md−02326                                   Jury Demand: Plaintiff
Member cases:                                              Nature of Suit: 365 Personal Inj. Prod. Liability
  2:14−cv−08053                                            Jurisdiction: Diversity
  2:12−cv−05179
  2:12−cv−05620
  2:12−cv−08391
  2:12−cv−09681
  2:20−cv−00211
  2:12−cv−00282
  2:12−cv−00503
  2:17−cv−01984
  2:15−cv−11326
  2:12−cv−01596
  2:12−cv−01931
  2:12−cv−02065
  2:12−cv−02466
  2:17−cv−04490
  2:12−cv−03174
  2:14−cv−29234
  2:17−cv−03328
  2:15−cv−13691
  2:17−cv−00290
  2:12−cv−04181
  2:12−cv−04182
  2:12−cv−04183
  2:12−cv−05290
  2:18−cv−00090
  2:18−cv−00087
  2:12−cv−05889
  2:12−cv−06133
  2:12−cv−06251
  2:14−cv−15529
  2:18−cv−00268
  2:12−cv−07153
  2:12−cv−07233
  2:12−cv−07893
  2:12−cv−07866
        Case 1:20-cv-01084-RGA Document 25 Filed 08/19/20 Page 2 of 14 PageID #: 4936
2:12−cv−08050
2:12−cv−08052
2:12−cv−07876
2:12−cv−07878
2:12−cv−08854
2:14−cv−06653
2:12−cv−09240
2:12−cv−09494
2:12−cv−09499
2:12−cv−09430
2:12−cv−09498
2:12−cv−09480
2:12−cv−09617
2:12−cv−09616
2:13−cv−17255
2:18−cv−00520
2:14−cv−11671
2:13−cv−01297
2:13−cv−01342
2:13−cv−01941
2:13−cv−01944
2:13−cv−01948
2:13−cv−01951
2:13−cv−02024
2:13−cv−02025
2:13−cv−02011
2:13−cv−02026
2:13−cv−02017
2:13−cv−01990
2:18−cv−00610
2:18−cv−00685
2:18−cv−00712
2:13−cv−04820
2:13−cv−04841
2:13−cv−04888
2:13−cv−04884
2:13−cv−04885
2:13−cv−04893
2:13−cv−04895
2:13−cv−05338
2:13−cv−05967
2:18−cv−00928
2:13−cv−06619
2:18−cv−00958
        Case 1:20-cv-01084-RGA Document 25 Filed 08/19/20 Page 3 of 14 PageID #: 4937
2:13−cv−07154
2:13−cv−13652
2:18−cv−01066
2:17−cv−03412
2:13−cv−07996
2:13−cv−16167
2:16−cv−10906
2:13−cv−08667
2:17−cv−01692
2:18−cv−00993
2:13−cv−08669
2:13−cv−23380
2:15−cv−07723
2:13−cv−10749
2:13−cv−10751
2:13−cv−10754
2:13−cv−10800
2:13−cv−10801
2:17−cv−01520
2:13−cv−11211
2:13−cv−11213
2:13−cv−11215
2:13−cv−19000
2:15−cv−06863
2:15−cv−16482
2:14−cv−23758
2:13−cv−26103
2:14−cv−06046
2:13−cv−08655
2:17−cv−03740
2:14−cv−14565
2:14−cv−26898
2:13−cv−13733
2:17−cv−03742
2:13−cv−14900
2:13−cv−14879
2:13−cv−14883
2:13−cv−15011
2:16−cv−02838
2:17−cv−03744
2:14−cv−03843
2:16−cv−02315
2:13−cv−17589
2:13−cv−17748
        Case 1:20-cv-01084-RGA Document 25 Filed 08/19/20 Page 4 of 14 PageID #: 4938
2:13−cv−18015
2:17−cv−03745
2:14−cv−06473
2:13−cv−18396
2:13−cv−14226
2:13−cv−18914
2:13−cv−20183
2:17−cv−03746
2:13−cv−19971
2:17−cv−02310
2:13−cv−13737
2:17−cv−03516
2:15−cv−08235
2:13−cv−21799
2:13−cv−21794
2:13−cv−21847
2:13−cv−21888
2:13−cv−21939
2:13−cv−19843
2:12−cv−01006
2:13−cv−23786
2:13−cv−23911
2:16−cv−04602
2:16−cv−02203
2:13−cv−24263
2:17−cv−00474
2:13−cv−24668
2:13−cv−24669
2:17−cv−03267
2:15−cv−16239
2:16−cv−07106
2:13−cv−25387
2:13−cv−25693
2:16−cv−11496
2:13−cv−03953
2:17−cv−00093
2:13−cv−26613
2:14−cv−26246
2:14−cv−26568
2:16−cv−03485
2:13−cv−05254
2:13−cv−26904
2:13−cv−27923
2:13−cv−29393
        Case 1:20-cv-01084-RGA Document 25 Filed 08/19/20 Page 5 of 14 PageID #: 4939
2:13−cv−30702
2:13−cv−32048
2:13−cv−32407
2:12−cv−06852
2:13−cv−32579
2:13−cv−32580
2:13−cv−21970
2:13−cv−32598
2:13−cv−21972
2:15−cv−12866
2:13−cv−21971
2:13−cv−33608
2:13−cv−33724
2:14−cv−00126
2:14−cv−00221
2:14−cv−02387
2:14−cv−04925
2:14−cv−04926
2:14−cv−05490
2:16−cv−01296
2:16−cv−01629
2:16−cv−07858
2:14−cv−09665
2:14−cv−09721
2:14−cv−10730
2:14−cv−10951
2:14−cv−11799
2:14−cv−12301
2:12−cv−01613
2:14−cv−13393
2:14−cv−15453
2:14−cv−16700
2:14−cv−17037
2:14−cv−17255
2:14−cv−17472
2:14−cv−17885
2:14−cv−17998
2:14−cv−17953
2:14−cv−20516
2:14−cv−20518
2:14−cv−20816
2:14−cv−21869
2:14−cv−23679
2:14−cv−23887
        Case 1:20-cv-01084-RGA Document 25 Filed 08/19/20 Page 6 of 14 PageID #: 4940
2:14−cv−24393
2:14−cv−25311
2:14−cv−25606
2:14−cv−25883
2:14−cv−26733
2:13−cv−30590
2:14−cv−27434
2:14−cv−27792
2:14−cv−28044
2:14−cv−28194
2:14−cv−30310
2:14−cv−30946
2:14−cv−31207
2:14−cv−31404
2:15−cv−00540
2:15−cv−01067
2:15−cv−01189
2:14−cv−03587
2:17−cv−02479
2:15−cv−01911
2:15−cv−02094
2:15−cv−03054
2:15−cv−03058
2:17−cv−02482
2:15−cv−03060
2:15−cv−03065
2:17−cv−02483
2:15−cv−03068
2:15−cv−03379
2:15−cv−03916
2:15−cv−04123
2:17−cv−03700
2:15−cv−05250
2:17−cv−03701
2:15−cv−06766
2:12−cv−09619
2:15−cv−09690
2:15−cv−09712
2:15−cv−10102
2:15−cv−11738
2:15−cv−11791
2:15−cv−12295
2:15−cv−12386
2:15−cv−12539
        Case 1:20-cv-01084-RGA Document 25 Filed 08/19/20 Page 7 of 14 PageID #: 4941
2:15−cv−14437
2:15−cv−14451
2:15−cv−14828
2:15−cv−14844
2:15−cv−14891
2:15−cv−16543
2:16−cv−00381
2:16−cv−00918
2:16−cv−01454
2:16−cv−02651
2:16−cv−02716
2:16−cv−02932
2:16−cv−03338
2:16−cv−04043
2:16−cv−04411
2:16−cv−04459
2:16−cv−04891
2:16−cv−05005
2:12−md−02326
2:16−cv−05164
2:16−cv−05163
2:16−cv−05159
2:16−cv−05168
2:16−cv−05161
2:16−cv−05357
2:16−cv−05455
2:16−cv−05525
2:16−cv−06676
2:16−cv−07678
2:12−cv−09485
2:16−cv−07866
2:16−cv−07870
2:16−cv−07982
2:12−cv−01903
2:13−cv−05175
2:12−cv−05853
2:16−cv−09151
2:16−cv−09234
2:16−cv−10227
2:15−cv−11609
2:16−cv−05775
2:13−cv−07565
2:13−cv−32057
2:13−cv−28607
            Case 1:20-cv-01084-RGA Document 25 Filed 08/19/20 Page 8 of 14 PageID #: 4942
   2:13−cv−30261
   2:13−cv−02449
   2:16−cv−10905
   2:16−cv−11005
   2:16−cv−11006
   2:16−cv−12073
   2:12−cv−09492
   2:16−cv−12501
   2:13−cv−15005
   2:17−cv−01109
   2:17−cv−01183
   2:17−cv−01616
   2:17−cv−01804
   2:17−cv−02956
   2:17−cv−02958
   2:17−cv−02984
   2:14−cv−13859
   2:17−cv−03272
Cause: 28:1332 Diversity−Product Liability
Plaintiff
Elizabeth Hutchinson                         represented by Christine V. Clarke
                                                            KLINE & SPECTER
                                                            1525 Locust Street
                                                            Philadelphia, PA 19102
                                                            215/772−0502
                                                            Fax: 215/735−0960
                                                            Email: christine.clarke@klinespecter.com
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

                                                            Lee B. Balefsky
                                                            KLINE & SPECTER
                                                            The Nineteenth Floor
                                                            1525 Locust Street
                                                            Philadelphia, PA 19102
                                                            215/772−1000
                                                            Fax: 215/735−0960
                                                            Email: Lee.Balefsky@Klinespecter.com
                                                            LEAD ATTORNEY
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

                                                            Michelle L. Tiger
                                                            KLINE & SPECTER
                                                            The Nineteenth Floor
                                                            1525 Locust Street
                                                            Philadelphia, PA 19102
                                                            215/772−1000
                                                            Fax: 215/772−1359
            Case 1:20-cv-01084-RGA Document 25 Filed 08/19/20 Page 9 of 14 PageID #: 4943
                                                           Email: mtiger@youmancaputo.com
                                                           LEAD ATTORNEY
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Thomas R. Kline
                                                           KLINE & SPECTER
                                                           The Nineteenth Floor
                                                           1525 Locust Street
                                                           Philadelphia, PA 19107
                                                           215/772−1000
                                                           Fax: 215/772−1359
                                                           Email: Tom.Kline@Klinespecter.com
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

Plaintiff
John F. Hutchinson, Jr.                      represented by Christine V. Clarke
                                                            (See above for address)
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

                                                           Lee B. Balefsky
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Michelle L. Tiger
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Thomas R. Kline
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED


V.
Defendant
C. R. Bard, Inc.                             represented by Marc E. Williams
TERMINATED: 08/09/2017                                      NELSON MULLINS RILEY &
                                                            SCARBOROUGH
                                                            P. O. Box 1856
                                                            Huntington, WV 25719−1856
                                                            304/526−3500
                                                            Fax: 304/526−3599
                                                            Email: marc.williams@nelsonmullins.com
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED
            Case 1:20-cv-01084-RGA Document 25 Filed 08/19/20 Page 10 of 14 PageID #: 4944
                                                           Richard B. North , Jr.
                                                           NELSON MULLINS RILEY &
                                                           SCARBOROUGH
                                                           Suite 1700
                                                           201 17th Street, NW
                                                           Atlanta, GA 30363
                                                           404/322−6000
                                                           Fax: 404/322−6050
                                                           Email: richard.north@nelsonmullins.com
                                                           ATTORNEY TO BE NOTICED

Defendant
Boston Scientific Corporation                represented by Eric M. Anielak
                                                            SHOOK HARDY & BACON
                                                            2555 Grand Boulevard
                                                            Kansas City, MO 64108−2613
                                                            816/474−6550
                                                            Fax: 816/421−5547
                                                            Email: eanielak@shb.com
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

                                                           James H. Keale
                                                           TANENBAUM KEALE
                                                           One Newark Center, 16th Floor
                                                           1085 Raymond Boulevard
                                                           Newark, NJ 07102
                                                           973−242−0002
                                                           Fax: 973−242−8099
                                                           Email: jkeale@tktrial.com
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Jon A. Strongman
                                                           SHOOK HARDY & BACON
                                                           2555 Grand Boulevard
                                                           Kansas City, MO 64108
                                                           816/474−6550
                                                           Fax: 816/421−5547
                                                           Email: jstrongman@shb.com
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Michael A. Tanenbaum
                                                           TANENBAUM KEALE
                                                           One Newark Center, 16th Floor
                                                           1085 Raymond Boulevard
                                                           Newark, NJ 07102
                                                           973/242−0002
                                                           Fax: 973/242−8099
                                                           Email: mtanenbaum@tktrial.com
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED
             Case 1:20-cv-01084-RGA Document 25 Filed 08/19/20 Page 11 of 14 PageID #: 4945
                                                                        Michael Bonasso
                                                                        FLAHERTY SENSABAUGH & BONASSO
                                                                        P. O. Box 3843
                                                                        Charleston, WV 25338−3843
                                                                        304/345−0200
                                                                        Fax: 304/345−0260
                                                                        Email: mbonasso@fsblaw.com
                                                                        ATTORNEY TO BE NOTICED


Date Filed        #    Docket Text

02/22/2013       Ï1    SHORT FORM COMPLAINT. Filing Fee $350.00. Receipt # 0425−2241004. (Attachment: # 1
                       Civil Cover Sheet) (gjb) (Entered: 02/23/2013)

02/25/2013       Ï2    TRANSMITTED PRETRIAL ORDER # 70 (SHOW CAUSE ORDER REGARDING DISMISSAL
                       OF ENDO ENTITIES) entered on 02/21/2013 in MDL 2187 to attorneys in member case.
                       (Attachment: # 1 Exhibit A) (jap)

03/06/2013       Ï3    NOTICE OF ATTORNEY APPEARANCE AND COUNSEL CONTACT INFORMATION FORM
                       by Michael Bonasso on behalf of Boston Scientific Corporation. (Bonasso, Michael)

03/15/2013       Ï4    NOTICE OF ATTORNEY APPEARANCE AND COUNSEL CONTACT INFORMATION FORM
                       by Marc E. Williams on behalf of C. R. Bard, Inc.. (Williams, Marc)

03/15/2013       Ï5    WAIVER OF SERVICE EXECUTED. Waiver signed by Richard B. North, Jr. on 3/8/2013. C. R.
                       Bard, Inc. waiver mailed on 3/6/2013, answer due 5/6/2013. (North, Richard)

03/15/2013       Ï6    NOTICE OF ATTORNEY APPEARANCE AND COUNSEL CONTACT INFORMATION FORM
                       by Richard B. North, Jr on behalf of C. R. Bard, Inc.. (North, Richard)

03/22/2013       Ï7    NOTICE OF ATTORNEY APPEARANCE AND COUNSEL CONTACT INFORMATION FORM
                       by Jon A. Strongman on behalf of Boston Scientific Corporation. (Strongman, Jon)

03/22/2013       Ï8    WAIVER OF SERVICE EXECUTED. Waiver signed by Jon A. Strongman/Partner on 03/13/2013.
                       Boston Scientific Corporation waiver mailed on 3/6/2013, answer due 5/6/2013. (Strongman, Jon)

08/09/2017       Ï9    ORDER (Dismissing Defendant C. R. Bard, Inc. with Prejudice and Transferring Cases to MDL
                       2326) granting Motion by Certain Plaintiffs, C. R. Bard, Inc. to Dismiss C. R. Bard, Inc. With
                       Prejudice and Motion by Certain Plaintiffs, C. R. Bard, Inc. TO TRANSFER this member case from
                       MDL 2187 C. R. Bard to MDL 2326 Boston Scientific. Plaintiffs' counsel is DIRECTED to file the
                       appropriate Amended Short Form Complaints within fourteen days of the date of this Order.
                       Defendant Bard is DISMISSED WITH PREJUDICE as a defendant in the actions listed in Exhibit
                       A, these actions are TRANSFERRED to MDL 2326, and the Clerk is DIRECTED to disassociate
                       these civil actions as member cases in MDL 2187 and re−associate them with MDL 2326. Signed by
                       Judge Joseph R. Goodwin on 8/9/2017. (cc: Clerk of the JPMDL; attys; any unrepresented party)
                       (REF: MDL 2187; Cases Listed on Exhibit A) (kab)

08/18/2017      Ï 10   AMENDED SHORT FORM COMPLAINT filed by Elizabeth Hutchinson, John F. Hutchinson, Jr
                       against Boston Scientific Corporation. (Balefsky, Lee)

10/11/2017      Ï 11   PLAINTIFF PROFILE FORM filed by Elizabeth Hutchinson, John F. Hutchinson, Jr. (Balefsky,
                       Lee)

01/30/2018      Ï 12   PRETRIAL ORDER # 175 (Docket Control Order − Boston Scientific Corp. Wave 4 Cases) THIS
                       PRETRIAL ORDER SETS MANDATORY DEADLINES FOR MOST OF THE
                       REMAINING BOSTON SCIENTIFIC CORPORATION CASES. The court ORDERS that this
         Case 1:20-cv-01084-RGA Document 25 Filed 08/19/20 Page 12 of 14 PageID #: 4946
                    Docket Control Order be filed in the main MDL and, as of the time of that filing in every case listed
                    on Exhibit A (hereinafter "Wave 4 cases") becomes subject to the deadlines in this Docket Control
                    Order. The following deadlines apply in all Wave 4 cases: A. Scheduling Deadlines. Plaintiff Fact
                    Sheets due by 3/19/2018, Defendant Fact Sheets due by 4/19/2018, Deadline for written discovery
                    requests due by 5/18/2018, Expert disclosure by plaintiffs due by 6/04/2018, Expert disclosure by
                    defendants due by 7/05/2018, Expert disclosure for rebuttal purposes due by 7/23/2018, Deposition
                    deadline and close of discovery due by 9/04/2018, Deadline to file list of general causation experts
                    in each individual Wave 4 case due by 9/11/2018, Filing of Dispositive Motions due by 9/21/2018,
                    Response to Dispositive Motions due by 10/05/2018, Reply to response to dispositive motions due
                    by 10/12/2018, Filing of Daubert motions due by 10/05/2018, Responses to Daubert motions due by
                    10/19/2018, and Reply to response to Daubert motions due by 10/26/2018. B.4. Confidential
                    Documents. In the event there are issues related to sealing of confidential documents that the parties
                    are unable to resolve, they must be brought to the court's attention in a consolidated manner as
                    follows: Any consolidated motion to seal is due on or before 8/10/2018, and any response is due by
                    8/24/2018. Any reply is due by 8/31/2018. C.1. Venue Recommendations. By no later than
                    8/27/2018 the parties shall meet and confer concerning the appropriate venue for each of the cases,
                    and the parties are ORDERED to submit joint venue recommendations to the court by 9/03/2018.
                    Additional directives are set forth herein. Signed by Judge Joseph R. Goodwin on 1/30/2018. (cc:
                    Clerk of the JPMDL; attys; any unrepresented party) (REF: MDL 2326; BSC Wave 4 Cases Listed
                    on Exhibit A) (ts) (ADI) (Entered: 02/02/2018)

03/01/2018   Ï 13   NOTICE OF ATTORNEY APPEARANCE AND COUNSEL CONTACT INFORMATION FORM
                    by Michael A. Tanenbaum on behalf of Boston Scientific Corporation. (Tanenbaum, Michael)

06/07/2018   Ï 14   NOTICE OF DEPOSITION DUCES TECUM by Boston Scientific Corporation of Elizabeth
                    Hutchinson on June 13, 2018 at 2:00 p.m (Keale, James)

06/13/2018   Ï 15   PRETRIAL ORDER # 187 (Amended Docket Control Order − Boston Scientific Corp. Wave 4
                    Cases) Because the court has determined there was confusion as to expert deadlines, changes have
                    been made to Paragraph A of PTO # 175. The parties are advised that while this order will be
                    entered in the individual cases in the coming days, it is effective as of the day it was entered in
                    the main MDL. The following deadlines immediately apply in all Wave 4 cases: Plaintiff Fact
                    Sheets due by 03/19/2018; Defendant Fact Sheets due by 04/19/2018; Deadline for written
                    discovery requests due by 05/18/2018; Expert disclosures served by plaintiffs pursuant to Fed. R.
                    Civ. P. 26 as limited by 3.a. of this order due by 07/13/2018; Expert disclosure served by defendants
                    pursuant to Fed R. Civ P. 26 as limited by 3.a. of this order due by 08/13/2018; Expert disclosure
                    served for rebuttal pursuant to Fed R. Civ. P. 26 as limited by 3.a. of this order due by 08/20/2018;
                    Deposition deadline and close of discovery due by 10/04/2018; Filing of Dispositive Motions due
                    by 10/18/2018; Response to Dispositive Motions due by 10/25/2018; Reply to response to
                    Dispositive motions due by 11/01/2018; Filing of Daubert motions due by 10/18/2018; Responses to
                    Daubert motions due by 10/25/2018; and Reply to response to Daubert motions due by 11/01/2018.
                    Signed by Judge Joseph R. Goodwin on 6/13/2018. (cc: Clerk of the JPMDL; attys; any
                    unrepresented party) (REF: MDL 2326; BSC Wave 4 Cases) (mek) (ADI) (Entered: 06/15/2018)

08/15/2018   Ï 16   CERTIFICATE OF SERVICE by Boston Scientific Corporation for Rule 26 Designation and
                    Disclosure of Expert Witnesses. (Anielak, Eric)

09/07/2018   Ï 17   MOTION by Elizabeth Hutchinson, John F. Hutchinson, Jr to Preclude Defendants Late
                    Case−Specific Expert Reports and Preclude Case−Specific Testimony For Lack of Timely
                    Production of Expert Report. (Attachments: # 1 Proposed Order, # 2 Certificate of
                    Service)(Balefsky, Lee)

09/18/2018   Ï 18   NOTICE OF VIDEO DEPOSITION by Elizabeth Hutchinson, John F. Hutchinson, Jr of Dr. Babak
                    Vakili on 09/27/2018 at 2:00 p.m. (Balefsky, Lee)

09/21/2018   Ï 19
         Case 1:20-cv-01084-RGA Document 25 Filed 08/19/20 Page 13 of 14 PageID #: 4947
                    RESPONSE by Boston Scientific Corporation in opposition to 17 MOTION by Elizabeth
                    Hutchinson, John F. Hutchinson, Jr to Preclude Defendants Late Expert Report (Anielak, Eric)

10/17/2018   Ï 20   MOTION by Boston Scientific Corporation for Summary Judgment and Memorandum in Support
                    (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C)(Anielak, Eric)

10/25/2018   Ï 21   OPPOSITION by Elizabeth Hutchinson, John F. Hutchinson, Jr. to 20 MOTION by Boston
                    Scientific Corporation for Summary Judgment (Attachments: # 1 Proposed Order, # 2 Exhibit A, # 3
                    Exhibit B)(Balefsky, Lee)

10/25/2018   Ï 22   MEMORANDUM by Elizabeth Hutchinson, John F. Hutchinson, Jr in opposition to 20 MOTION
                    by Boston Scientific Corporation for Summary Judgment (Balefsky, Lee)

08/05/2020   Ï 23   TRANSFER ORDER FOR CASES ON EXHIBIT A directing that on 8/19/2020 the cases identified
                    on Exhibit A that are still pending shall be transferred to the United States District Courts identified
                    on Exhibit A pursuant to 28 U.S.C. § 1404(a); on or before 8/18/2020 the parties are DIRECTED to
                    confer and to file in each pending individual member case identified in Exhibit A, all documents
                    from the main MDL that the parties jointly deem relevant to constitute an appropriate record for the
                    receiving court to consider; the Clerk is DIRECTED to use the appropriate function in CM/ECF to
                    extract each member case listed on Exhibit A that remains pending and transfer it to the
                    corresponding United States District Court listed on Exhibit A; after transfer of each member case
                    listed in Exhibit A that is not dismissed prior to the Transfer Date, the Clerk is DIRECTED to
                    formally close the case and strike it from the docket of this court. Signed by Judge Joseph R.
                    Goodwin on 8/5/2020. (cc: Clerk of the JPMDL; counsel of record; any unrepresented party) (REF:
                    MDL 2326; Cases Listed on Exhibit A) (maw)

08/18/2020   Ï 24   JOINT DESIGNATION OF RECORD for MDL transfers re: 2:12−md−02326 − Boston Scientific
                    Corporation. (Attachments: # 1 Exhibit ECF 161 − BSC PTO−11 − Stipulated Protective Order, # 2
                    Exhibit ECF 184 − BSC PTO−13 − Stipulation for the Production of Docs and Electronically Stored
                    Info, # 3 Exhibit ECF 196 − BSC PTO−14 − New Direct Filing Order, Master Complaint, SF
                    Complaint, # 4 Exhibit ECF 197 − Master Long Form Complaint, # 5 Exhibit ECF 200 − BSC_s
                    Master Answer to Master Long Form Complaint, # 6 Exhibit ECF 4955 − BSC PTO−175 − Docket
                    Control Order − BSC Wave 4 Cases, # 7 Exhibit ECF 4987 − BSC PTO−176 (Notice of Correction
                    of Error in PTO−175 − Wave 4 Cases), # 8 Exhibit ECF 6100 − BSC PTO−187 − Amended Docket
                    Control Order − BSC Wave 4 Cases, # 9 Exhibit ECF 6984 − Pltf_s Notice of Adoption of Prior
                    Daubert Motion Badylak, # 10 Exhibit ECF 4826 − Pltf_s Motion and Memo Support of MTE
                    Badylak, # 11 Exhibit ECF 7067 − BSC_s Notice of Adoption of Prior Daubert Response Badylak,
                    # 12 Exhibit ECF 4976 − BSC_s Opp to Pltf_s MTE Badylak, # 13 Exhibit ECF 5033 − Pltf_s
                    Reply to Deft_s Response to Pltf_s MTE Badylak, # 14 Exhibit ECF 6041 − Memo Opinion and
                    Order re Daubert Motion Badylak, # 15 Exhibit ECF 6999 − Pltf's Motion and Memo to Exclude
                    Guerette, # 16 Exhibit ECF 6997 − Pltf's Notice of Adoption of Prior Daubert Motion re Guerette, #
                    17 Exhibit ECF 4823 − Motion and Memo in Support of Pltf's MTE Guerette, # 18 Exhibit ECF
                    7086 − BSC's Memo in Opposition to Pltf's MTE Guerette, # 19 Exhibit ECF 7059 − BSC's Notice
                    of Adoption of Prior Daubert Response re Guerette, # 20 Exhibit ECF 4977 − BSC's Memo in
                    Opposition to Pltf's MTE Guerette, # 21 Exhibit ECF 4977 − Exh A, # 22 Exhibit ECF 4977 − Exh
                    B, # 23 Exhibit ECF 4977 − Exh C, # 24 Exhibit ECF 4977 − Exh D, # 25 Exhibit ECF 4977 − Exh
                    E, # 26 Exhibit ECF 7168 − Pltf's Reply in Support of MTE Guerette, # 27 Exhibit ECF 5035 − Exh
                    A, # 28 Exhibit ECF 5035 − Exh B, # 29 Exhibit ECF 5035 − Exh C, # 30 Exhibit ECF 5035 −
                    Reply Memo in Support of Pltf's MTE Guerette, # 31 Exhibit ECF 6032 − Memo Opinion and
                    Order re Daubert Motion re Guerette, # 32 Exhibit ECF 6995 − Pltf_s Notice of Adoption of Prior
                    Daubert Motion Little, # 33 Exhibit ECF 4825 − Exh 1, # 34 Exhibit ECF 4825 − Exh 2, # 35
                    Exhibit ECF 4825 − Exh 3, # 36 Exhibit ECF 4825 − Exh 4, # 37 Exhibit ECF 4825 − Exh 5, # 38
                    Exhibit ECF 4825 − Pltf_s Motion and Memo Support of MTE Little, # 39 Exhibit ECF 7066 −
                    BSC_s Notice of Adoption of Prior Daubert Response Little, # 40 Exhibit ECF 4979 − BSC_s
                    Response in Opp to Pltf_s MTE Little, # 41 Exhibit ECF 5034 − Pltf_s Reply to Deft_s Response to
Case 1:20-cv-01084-RGA Document 25 Filed 08/19/20 Page 14 of 14 PageID #: 4948
       Pltf_s MTE Little, # 42 Exhibit ECF 6044 − Memo Opinion and Order re Daubert Motion Little, #
       43 Exhibit ECF 6986 − Plaintiffs' Notice of Adoption of Prior Daubert Motion re Rosenblatt, # 44
       Exhibit ECF 4833 − Pltf_s MTE Rosenblatt and Memo in Support, # 45 Exhibit ECF 7061 −BSC's
       Notice of Adoption of Prior Daubert Response re Rosenblatt, # 46 Exhibit ECF 4978 − BSC_s
       Memo in Opp to Pltf_s MTE Rosenblatt, # 47 Exhibit ECF 4978 − Exh A, # 48 Exhibit ECF 4978 −
       Exh B, # 49 Exhibit ECF 5039 − Pltf_s Reply Brief in Support of MTE Rosenblatt, # 50 Exhibit
       ECF 6047 − Memorandum Opinion and Order re Daubert Motion re Dr. P. Rosenblatt, # 51 Exhibit
       ECF 7004 − Pltf_s MTE and Memo re Spiegelberg, # 52 Exhibit ECF 4827 − Pltf_s MTE
       Spiegelberg and Memo in Support, # 53 Exhibit ECF 7088 − BSC_s Response in Opposition to
       Pltf_s MTE Spiegelberg, # 54 Exhibit ECF 4969 − BSC_s Response in Opp to Pltf_s MTE
       Spiegelberg, # 55 Exhibit ECF 7160 − Pltf_s Reply in Support of MTE Spiegelberg, # 56 Exhibit
       ECF 5031 − Pltf_s Reply in Support of MTE Spiegelberg, # 57 Exhibit ECF 6049 − Memo Opinion
       and Order re Daubert Motion Spiegelberg, # 58 Exhibit ECF 7009 − BSCs Notice of Adoption of
       Prior Daubert MTE Guelcher, # 59 Exhibit ECF 7057 − Pltf_s Notice of Adoption of Prior Daubert
       Response Guelcher, # 60 Exhibit ECF 7166 − BSCs Notice of Adoption of BSC's Prior Reply MTE
       Guelcher, # 61 Exhibit ECF 7015 − BSC's Notice of Adoption of Prior Daubert MTE Dr. V.
       Iakovlev, # 62 Exhibit ECF 4819 − BSC_s MTE Iakovlev, # 63 Exhibit ECF 7050 − Plaintiffs'
       Notice of Adoption of Daubert Response re Iakovlev, # 64 Exhibit ECF 4959 − Exh A1, # 65
       Exhibit ECF 4959 − Exh A2, # 66 Exhibit ECF 4959 − Exh B, # 67 Exhibit ECF 4959 − Exh D, #
       68 Exhibit ECF 4959 − Exh E, # 69 Exhibit ECF 4959 − Pltf_s Response to BSC_s MTE Iakovlev,
       # 70 Exhibit ECF 6033 − Memo Opinion and Order re Daubert Motion Iakovlev, # 71 Exhibit ECF
       7018 − BSC's Notice of Adoption of Prior Daubert MTE Pence, # 72 Exhibit ECF 4815 − BSC_s
       MTE Pence and Memo in Support, # 73 Exhibit ECF 7047 − Pltfs' Notice of Adoption of Prior
       Daubert Response Pence, # 74 Exhibit ECF 4968 − Pltf_s Response in Opp to BSC_s MTE Pence, #
       75 Exhibit ECF 6038 − Memo Opinion and Order re Daubert Motion Pence, # 76 Exhibit ECF 7011
       − BSC's MTE General Causation Testimony of Dr. B. Rosenzweig, # 77 Exhibit ECF 7085 − Pltf's
       Response to BSC's MTE General Causation Testimony of Rosenzweig, # 78 Exhibit ECF 7175 −
       BSC's Reply ISO MTE General Causation Testimony of Rosenzweig, # 79 Exhibit ECF 6039 −
       Memo Opinion and Order re Daubert Motion Rosenzweig, # 80 Exhibit ECF 52 − BSC_s Memo
       MTE Guelcher, # 81 Exhibit ECF 74 − Ptfs Opp to Dft_s MTE Guelcher, # 82 Exhibit ECF 88 −
       BSC_s Reply MTE Guelcher, # 83 Exhibit ECF 100 − Memo, Opinion, and Order (Daubert
       Motions), # 84 Exhibit ECF 216 − Pltf_s Memo in Support of MTE Spiegelberg, # 85 Exhibit ECF
       275 − BSC_s Opposition to Pltf_s MTE Spiegelberg, # 86 Exhibit ECF 275 − Exh A, # 87 Exhibit
       ECF 275 − Exh B, # 88 Exhibit ECF 473 − Amended Memo Opinion and Order (Daubert
       Motions))(Anielak, Eric) (Modified on 8/19/2020 to add party filers) (mk).
